Citation Nr: 1311603	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  97-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to October 23, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from October 23, 2002.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for chronic depression.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee, prior to October 6, 1999. 

6.  Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the left knee, from October 6, 1999. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1972 and from January 1977 to May 1977.  The Veteran also had Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 1995 (left knee), August 2003 (lumbar spine), April 2004 (right lower extremity radiculopathy), and August 2005 (depression) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

The June 1995 rating decision granted service connection for degenerative arthritis of the left knee, and assigned a 10 percent rating, effective from June 5, 1992.  A December 1996 rating decision denied entitlement to a rating in excess of 10 percent for left knee arthritis, residual of left knee injury.  During the pendency of the appeal, a rating decision in March 2000 granted a 20 percent evaluation for the left knee arthritis, effective from October 6, 1999.  The issues of entitlement to an increased rating for degenerative arthritis of the left knee, rated as 20 percent disabling, and entitlement to service connection for chronic depression, were initially before the Board in July 2002.  The Board denied the benefits sought on appeal.  In March 2003, a Joint Motion for Remand was filed with the Court of Appeals for Veterans claims (Court), and the Court issued an order vacating the Board's decision.  In December 2003, the issues were returned to the Board and remanded for due process action.  The issues of entitlement to an increased evaluation in excess of 20 percent for degenerative arthritis of the left knee and entitlement to service connection for chronic depression were before the Board again in June 2005.  The Board granted service connection for depression and remanded the issue of an increased evaluation in excess of 20 percent for degenerative arthritis of the left knee. 

With regard to the grant of service connection for chronic depression, the August 2005 rating decision on appeal effectuated the Board's determination and granted a 10 percent initial evaluation for chronic depression, effective October 6, 1999.  In November 2005, the Veteran expressed disagreement with the initial 10 percent rating assigned for his depression.  In a November 2006 statement of the case the RO continued the 10 percent evaluation for the Veteran's service-connected chronic depression.  The Veteran then filed a timely substantive appeal in November 2006.  See 38 C.F.R. § 20.302(b). 

The August 2003 rating decision on appeal assigned an increased rating of 20 percent for the service-connected degenerative disc disease of the lumbar spine, effective October 23, 2002, the date of receipt of the increased rating claim.  Notice of disagreement was received in August 2003, a statement of the case was issued in November 2006, and a substantive appeal was received in November 2006.

The April 2004 rating decision on appeal granted service connection for radiculopathy of the right lower extremity, and assigned a 10 percent initial rating, effective from March 12, 2003.

The June 2005 rating decision on appeal denied increased evaluations for degenerative arthritis of the left knee, and radiculopathy of the right lower extremity.  

The Veteran requested a Travel Board hearing in his April 2006 substantive appeal.  In September 2011 the Veteran withdrew his request for a hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(e) (2012).

When the case was most recently before the Board in February 2012, the Board issued one decision which denied an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 23, 2002, denied an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine from October 23, 2002, denied an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity, denied an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, denied an initial evaluation in excess of 10 percent for chronic depression, denied an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee prior to October 6, 1999, denied entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the left knee from October 6, 1999, reopened and remanded the Veteran's claim for service connection for a right knee disability to include as secondary to left knee and lumbar spine disabilities, and remanded the Veteran's claim of entitlement to TDIU.

The Board also issued a separate February 2012 decision denying basic eligibility for VA vocational rehabilitation services.

The Veteran appealed the February 2012 decision which denied the six issues listed on the title page of this decision.  In a September 2012 Joint Motion for Partial Remand, it was requested that the Court vacate and remand only those portions of the February 2012 Board decision that denied entitlement to an increased rating for lumbar spine degenerative disc disease prior to October 23, 2002, denied an increased rating for lumbar spine degenerative disc disease for the time period beginning on October 23, 2002, denied an increased rating for right lower extremity radiculopathy, denied an increased rating for chronic depression, denied an increased rating for left knee degenerative arthritis prior to October 6, 1999, and denied an increased rating for left knee degenerative arthritis from October 6, 1999.  The Joint Motion for Partial Remand further indicates that the Veteran no longer wished to pursue his appeal of the portion of the Board's decision which denied his claim of entitlement to an increased rating for his left lower extremity radiculopathy, and he no longer wished to pursue his appeal of the Board's second decision which denied entitlement to vocational rehabilitation services.  Further, it was noted that the Board's remand of the claim for service connection for right knee disability and entitlement to TDIU were not currently before the Court.  

In September 2012 the Court issued an order that granted the Joint Motion for Partial remand and vacated and remanded the part of the Board's decision only to the extent that it denied entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 23, 2002, denied entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine from October 23, 2002, denied an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, denied an initial evaluation in excess of 10 percent for chronic depression, denied an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee prior to October 6, 1999, and denied an initial evaluation in excess of 20 percent for degenerative arthritis of the left knee from October 6, 1999.  The Court noted that the appeal as to the remaining issues is dismissed. 

The Board notes that the February 2012 remand directives regarding the claims of entitlement to service connection for a right knee disability, to include on a secondary basis, and entitlement to a TDIU, do not appear to have been accomplished, and those two issues have not been recertified to the Board.  As such, they are not currently before the Board.

Although additional VA treatment records were added to the Veteran's Virtual VA claims file in December 2012, in March 2013, the appellant's representative waived RO consideration of such evidence in the first instance.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2012). 

The issues of entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine beginning on October 23, 2002, and entitlement to an initial rating in excess of 10 percent for chronic depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that during the rating period on appeal, from October 22, 2001 through October 22, 2002, the Veteran's degenerative disc disease was manifested by complaints of pain with no limitation of motion, and was not manifested by moderate intervertebral disc syndrome with recurring attacks, or incapacitating episodes having a total duration of least two weeks but less than four weeks.

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's right lower extremity radiculopathy has been manifested by subjective complaints of weakness and pain, with no objective evidence of weakness, numbness or tingling.

3.  Throughout the rating period on appeal, from June 5, 1992, the competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's degenerative arthritis of the left knee has been manifested by limitation of motion of at worse 70 degrees flexion, full extension, and complaints of pain on use; the ligaments are stable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, during the rating period on appeal from October 22, 2001 through October 22, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a, Diagnostic Code 5293 (prior to September 22, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (effective September 22, 2002).

2.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).

3.  The criteria for an initial evaluation in excess of 10 percent, prior to October 6, 1999, for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5256-5263 (2012).

4.  The criteria for an initial evaluation in excess of 20 percent, from October 6, 1999, for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5256-5263 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

With regard to the claims for a higher initial rating, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for radiculopathy of the right lower extremity and degenerative arthritis of the left knee.  Thus, the filing of a notice of disagreement as to the initial evaluation assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the initial evaluation triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  In this respect, a SOC set forth the relevant Diagnostic Code criteria for rating the right lower extremity radiculopathy and left knee arthritis.  The Veteran received Dingess notice in a March 2006 letter.  

Regarding the Veteran's claim for an increased rating for lumbar spine disability prior to October 23, 2002, he received notice of what is necessary to establish his increased rating claim in August 2003 and June 2008 letters.  A letter providing the required notice on disability ratings and effective dates was sent in March 2006.  While the notices may have been untimely, the claim for an increased rating for degenerative disc disease of the lumbar spine was readjudicated in subsequent supplemental statements of the case.  Therefore, the Veteran has not been prejudiced in this regard. 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

Duty to Assist

The record contains the Veteran's service treatment records, VA treatment records, identified private treatment records, and the Veteran's contentions.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record. 

The appellant was afforded several VA examinations for each disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations were adequate, as they considered the pertinent evidence of record, to include the Veteran's statements.  Additionally, the reports provided clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities.  Thus, the Board finds that the medical evidence of record is adequate to make a determination in this case, and additional development by way of additional examinations would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The VCAA requires that the duties to notify and assist are satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA requirements have been met in this case.

Legal Analysis 

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to increased rating claims which are not disagreements with an initial rating decision, although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Degenerative Disc Disease of the Lumbar Spine prior to October 23, 2002

A June 2005 rating decision construed a statement received on June 23, 2004, as including a claim for an increased evaluation for degenerative disc disease of the lumbar spine.  Significantly, the June 2004 statement was received within one year of an April 2004 rating decision which continued a 20 percent rating for the lumbar spine disability, pursuant to a statement received on August 14, 2003, from the Veteran.  The August 2003 statement expressed disagreement with an August 2003 rating decision which increased the rating for the lumbar spine disability to 20 percent, effective October 23, 2002, the date of receipt of an increased evaluation claim.  (Service connection had been established for the lumbar spine effective December 28, 1998, by a rating decision in March 2000.)  As such, the rating period on appeal is from October 22, 2001, one year prior to receipt of the increased evaluation claim received on October 23, 2002.  38 C.F.R. § 3.400 (2012).  Consequently, treatment records outside of this date range are not primarily relevant to the claim for an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  Specifically, VA treatment records dated in April 1999 showing constant low back pain and VA treatment records from January 2000 showing chronic low back pain are relevant to the instant claim only as medical history because they are dated prior to the relevant time period on appeal.

During the time period prior to October 23, 2002, the Veteran's lumbar spine disability was evaluated under Diagnostic Code 5293 for intervertebral disc syndrome. 

During the pendency of the Veteran's appeal the regulations pertaining to the evaluation of spinal disabilities were amended.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective September 23, 2002).

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent disability rating.  A 40 percent disability rating was warranted for severe recurring attacks with intermittent relief.

Under the September 23, 2002, amendments to Diagnostic Code 5293 for rating intervertebral disc syndrome, a 20 percent disability rating was warranted when there were incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating was warranted when there were incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation. 

Note (1) to revised Diagnostic Code 5293 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  This Note also provides that "chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome which are present constantly, or nearly so.

As in effect during the rating period on appeal prior to October 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5292, provided that slight limitation of motion of the lumbar spine warranted a 10 percent rating.  A 20 percent rating was assigned for moderate limitation of motion, and a 40 percent rating was assigned for severe limitation of motion.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A December 2001 VA nursing telephone record notes that the Veteran called requesting a special mattress due to severe back problems.  It was noted that the Veteran was a no show for appointments in October 2001 and November 2001.  

A February 2002 VA treatment record notes complaints of mid low back pain which is chronic.  The Veteran reported that he had been taking Motrin until two weeks ago.  He stopped because it was not doing any good.  The pain was noted to be at a level 1 to 5 on a scale of 1-10.  Another February 2002 VA treatment record notes that the Veteran was seen for chronic low back pain.  Since the original injury he has occasional flare-ups.  He stated that his back has been hurting for at least a year.  He described the pain as a constant, dull ache, which, with movement, causes a sharp radiating pain which goes up his back.  He used to take Ibuprofen but recently it does not help.  He denied any weakness or bowel or bladder difficulty.  Examination revealed tenderness with palpation of spinal processes at L3-5.  There were no paraspinal muscle spasms.  The lumbar spine had full range of motion.  Deep tendon reflexes were 2+/4.  Strength was full , at 5+/5.  Straight leg tests were negative bilaterally.  The assessment was chronic low back pain.  As Ibuprofen was not working, it was noted that the Veteran would be changed to Naprosyn.

In this case, the evidence does not show, and the Veteran does not contend, that his lumbar spine disability results in incapacitating episodes as defined by Note (1) of Diagnostic Code 5243 (an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

The VA treatment records also do not show that the Veteran's service-connected low back disability was moderate with recurring attacks, prior to October 23, 2002.  See Diagnostic Code 5293 (prior to September 23, 2002).  Although the Veteran described his own back problems as "severe" in December 2001, the Board finds that his own assessment of his back problems as severe contradicts his later statement in February 2002 that his back pain was at a level 1 to 5 on a scale of 1-10, and the objective evidence of record does not show that the disability is moderate with recurring attacks.  

The VA treatment records are also negative for any evidence of moderate intervertebral disc syndrome with recurring attacks, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, prior to October 23, 2002.  See Diagnostic Code 5293 (from September 23, 2002).  

The Board is aware of the Veteran's complaints of pain, made during VA treatment appointments and his hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, despite the varying degree of severity with which the Veteran described his back disability in December 2001 and February 2002, the Board finds that the objective evidence fails to show moderate disability with recurring attacks.  In this regard, the February 2002 VA treatment record notes that the Veteran has a constant dull ache and occasional flare-ups.  The Board finds that this description, coupled with the description of the back pain being at level 1 to 5 on a scale of 1-10, does not serve to meet the criteria of moderate disability with recurring attacks.  Instead, during the time period prior to October 23, 2002, the Veteran's back disability seems to be of mild to moderate severity with full range of motion, no muscle spasms, and only occasional flare-ups, not recurring attacks.  The chronic nature of the back pain, in the Board's opinion, does not amount to recurring attacks.  

Moreover, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected lumbar spine disability are contemplated in the currently assigned 10 percent evaluation.  Further, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as Diagnostic Code 5293, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Nevertheless, even with consideration of pain, there was no demonstration of functional impairment comparable to less than full range of motion.

With regard to bowel and bladder problems, the clinical record is against a finding that the Veteran has bowel or bladder problems causally related to his service-connected lumbar spine disability for the time period prior to October 23, 2002.  Specifically, the February 2002 VA treatment record reflects that the Veteran denied any weakness, bowel, or bladder difficulty.  With regard to the Veteran's complaints of radiating pain to his legs, the Veteran has been afforded separate ratings for his bilateral lower extremities and the right lower extremity rating is discussed below.

In sum, the Veteran's degenerative disc disease of the lumbar spine does not warrant a rating in excess of 10 percent for the period prior to October 23, 2002.  In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his lumbar spine disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Board acknowledges the Veteran's complaints, there is no competent medical evidence of record showing that the Veteran has met the rating criteria for a higher disability rating for the degenerative disc disease of the lumbar spine at any time during the evaluation period on appeal, namely prior to October 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5293.  The Board finds that the objective medical evidence of record is more persuasive with respect to whether the Veteran's degenerative disc disease of the lumbar spine warrants a higher disability rating in accordance with the schedular criteria, as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's lumbar spine disability.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Radiculopathy of the Right Lower Extremity

A June 2005 rating decision construed a statement received on June 23, 2004, as including a claim for an increased evaluation for radiculopathy of the bilateral lower extremities.  Significantly, the June 2004 statement was received within one year of an April 2004 rating decision which granted service connection for radiculopathy of the bilateral lower extremities.  The April 2004 rating decision assigned a 10 percent initial rating for right lower extremity radiculopathy, effective from March 12, 2003.  Thus, the rating period on appeal is from March 12, 2003.  38 C.F.R. § 3.400 (2012). 

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating.  Moderate incomplete paralysis warrants a 20 percent disability rating, and moderately severe incomplete paralysis warrants a 40 percent disability rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

Although not directly applicable to the instant claim, for background purposes the Board notes that in January 2003, the Veteran reported intermittent leg weakness without loss of bowel or bladder control.  There was good right lower extremity power.  There was diminuity to pin in stocking distribution.  Joint position, sensation, and vibratory were intact.  Reflexes were 2+/2+ except for 1+/1+ for the Achilles.  The impression was lumbosacral radiculopathy.  

A March 13, 2003 VA neurology follow-up notes indicates that the Veteran had 5-/5 strength of his left gastrocs, left hamstrings, and abductors of his left hip.  He had pain upon straight leg raising persisting at 60 degrees.  He had diminution of pin in stocking distribution.  Reflexes were 2+ at the patellae, 1+ at the ankles, and plantar reflexes were downgoing.  No lower extremity neurological abnormality was diagnosed.  

An October 2003 VA examination report reflects that the Veteran complained of back pain moving to his legs, right worse than left.  Examination revealed that the lower extremities had full strength bilaterally, there was no cyanosis or pedal edema, and muscle mass tone and strength were both symmetric.  Right straight leg test was negative.  Neurologic examination revealed that sensory was grossly intact and symmetric.  Patellar and Achilles deep tendon reflexes were 2+ and symmetric.  Plantar reflexes were downgoing.  The diagnosis was radiculopathy as described.  

The Veteran was afforded a VA examination in April 2005.  He denied pain, numbness, or tingling in either leg.  Straight leg raising, Trendelenburg test, and Lasegue sign were negative on the right.  The Veteran was able to rock up on his heels and raise up on his toes and take a few steps forward.  Sensory examination was normal in terms of light touch, vibratory, and proprioceptive sensation.  Pin prick sensation was grossly intact to the right lower extremity.  Muscle strength was full bilaterally for the lower extremities.  Muscle mass and tone were symmetric.  Deep tendon reflexes were 2+/2+ and symmetric except for 1+/1+ Achilles.  The diagnosis section reflected that, with respect to right lower extremity radiculopathy, the evidence shows negative current history and negative clinical examination.  

A July 2005 VA pain management consult notes that the Veteran was able to walk on his heels and toes without difficulty.  Motor and sensory were intact on examination.  The assessment reflected that the Veteran's symptoms are nonradicular.  

A February 2006 VA examination report (which also appears to note that the Veteran was examined on April 21, 2006) reflects that the Veteran complained of numbness primarily, tingling off and on and burning occasionally.  He has no change in tactile sensation, but had decreased feeling in the outside of his feet.  Neurologic examination revealed that the Veteran had diminished ability to feel nylon bilateral feet dorsum and plantar aspects.  Vibratory sensation of the bilateral lower extremities was within normal limits.  Straight leg raises were positive bilaterally at 45 degrees.  Deep tendon reflexes were +2 at the patella and trace at bilateral ankles.  Plantars were downgoing.  Muscle mass, tone and strength were symmetric with full strength of the lower extremities.  The diagnosis was bilateral lower extremity radiculopathy.  

A May 2006 VA pain management note indicates that the Veteran was currently having low back pain without radiation to the legs.  He has numbness in the right foot but not the toes.  Examination revealed that sensation was increased in the toes compared to the ankle to soft touch and pinprick.  Strength was intact in the lower extremities.  The assessment was chronic low back pain without radicular component.  

A September 2006 VA examination report notes that a February 2006 VA examination provided a diagnosis of bilateral lower extremity radiculopathy.  

The Veteran was afforded a VA examination in May 2010 and the examiner had the opportunity to review the Veteran's claims file.  The examiner noted that while the Veteran experienced pain in both legs, there was no numbness.  Examination revealed that the Veteran was able to rock up on heels and raise up on toes and take several steps forward without difficulty.  He could tandem walk without loss of balance.  Sensory examination was grossly intact and symmetric.  Deep tendon reflexes were 2+ and symmetric.  Plantars were downgoing.  The examiner also noted that the Veteran's gait was stable.  The examiner noted that there was absolutely no evidence of radiculopathy in either lower extremity, with full strength (5/5), negative straight leg raises both in a sitting and supine position, no atrophy, and no sensory deficits.  The examiner further noted that past imaging studies do not support a radicular component.  Past medical evidence concerning radiculopathy has been based on subjective patient complaints with no clinical, imaging, or electrodiagnostics to objectively support the complaint of radiculopathy.  

The Veteran was afforded a VA examination in July 2010 and the examiner had the opportunity to review the Veteran's case file.  The examiner noted that there was no evidence of radiculopathy in either lower extremity.  He noted that past complaints of radiculopathy had been based on subjective complaints with no clinical, imaging or electrodiagnostics to objectively support the radiculopathy.  The examiner concluded that the Veteran magnified his radiculopathy symptoms, as there were no sensory deficits or EMG evidence.  NCV/EMG of the lower extremities and paraspinal muscles was normal.  There was no evidence for a neuropathy or radiculopathy.  

A May 2012 VA treatment record found in the Veteran's Virtual VA claims file reflects that he has no known neurological deficits.

A June 2012 VA neurology consult found in the Veteran's Virtual VA claims file reflects that the Veteran's pain originates in the lumbar area and radiates down both legs.  Motor strength is intact without weakness, atrophy, fasciculation, or abnormal movements.  There was no area of sensory abnormality in any particular dermatomal distribution.  Reflexes were equal bilaterally with no pathologic reflexes noted.  Gait was normal.  

A June 2012 VA examination report found in the Veteran's Virtual VA claims file reflects that physical examination was normal.  Right knee flexion and extension motion showed that the Veteran had full strength.  There was no muscle atrophy.  Reflex examination at the knees and ankles was normal.  Sensory examination was normal at the upper anterior thigh, thigh/knee, lower leg/ankles, and foot/toes.  Straight leg testing was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner specifically stated that the right lower extremity was not affected by any radiculopathy.  The examiner also found no other neurological abnormalities or findings related to a thoracolumbar spine condition.  The examiner opined that the Veteran has been erroneously service-connected for bilateral lower extremity radiculopathy, as there are no physical findings of such.  EMG/NCVs have been normal.  

A July 2012 VA neurology consult found in the Veteran's Virtual VA claims file notes that the right tibial nerve is normal.  The EMG of both lower extremities is normal.  The EMG and NCV of the lower extremities are normal and unchanged from 2010.

An October 2012 VA discharge summary found in the Veteran's Virtual VA claims file notes that the Veteran was seen by neurology for complaints of longstanding history of bilateral lower extremity radicular pain.  EMG from July was normal.  An October 2012 neurology consult notes that the Veteran complained of shooting, sharp pains that radiate from his lower back to outer thighs and feet.  Examination of the lower extremities revealed normal muscle bulk and tone, near full to full strength, normal sensation to light touch and pinprick, and negative Romberg.  Reflexes were normal at patella and ankles.  Toes were downgoing bilaterally.  The Veteran was able to do heel walk, toe walk, and tandem with some difficulty.  The assessment was bilateral lower extremity radicular pain and mild weakness at knees and bilateral hyperreflexia at patella with crossed adductors suggestive of myelopathy.  

The medical evidence of record does not show evidence that the Veteran's service-connected radiculopathy of the right lower extremity is more severe than contemplated by the current 10 percent rating.  In fact, overall the evidence shows only some clinical evidence of radiculopathy; the majority of the medical evidence only shows subjective complaints of pain and numbness.  Regardless, the Veteran has not established that his right lower extremity disability is moderate.  Instead, the evidence shows generalized complaints, but no findings indicating that there are more than mild complaints/impairment.  Muscle strength has been consistently full and there is no evidence of atrophy.  Reflexes have generally been normal, with the exception of downgoing plantars.  Straight leg raises were positive on only one occasion, in 2006, and although pain was elicited during straight leg raising in March 2003, this appears to have been on the left side, and no lower extremity abnormality was actually diagnosed at that time.  Moreover, straight leg raises were negative on the right in October 2003, April 2005, May 2010, and June 2012.  Moreover, radiculopathy was specifically not diagnosed in March 2003, April 2005, July 2005, May 2006, May 2010, July 2010, and June 2012.  With the inconsistent evidence of a clinical diagnosis of radiculopathy, the consistent absence of atrophy, the consistent findings of full strength of the lower extremities, and the generally normal reflexes, the Board finds that the one incidence of positive straight leg raising test does not amount to moderate disability.  Instead, the Veteran's service-connected radiculopathy of the right lower extremity is manifested by no more than mild symptomatology.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent for his right lower extremity. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected right lower extremity radiculopathy.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Board acknowledges the Veteran's complaints, there is no competent medical evidence of record showing that the Veteran has met the rating criteria for a higher disability rating for his service-connected right lower extremity radiculopathy at any time throughout the initial evaluation period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board finds that the objective medical evidence of record is more persuasive with respect to whether the Veteran's service-connected right lower extremity radiculopathy warrants a higher disability rating in accordance with the schedular criteria, as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's service-connected right lower extremity radiculopathy.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Degenerative Arthritis of the Left Knee

The Veteran was awarded service connection for degenerative arthritis of the left knee in a June 1995 rating decision.  The disability was evaluated at 10 percent, effective June 5, 1992.  The Veteran filed a timely notice of disagreement, and was afforded a statement of the case.  Pursuant to a request by the RO, additional pertinent evidence was received in April 1996.  The RO treated the new evidence as a claim for increase.  However, according to 38 C.F.R. § 3.156(b) evidence submitted prior to the expiration of the appeal period will be considered as having been filed with the claim which was pending at the beginning of the appeal period and the RO should have issued a statement of the case.  See Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam).  Therefore, the Board has re-construed the issue on appeal as an initial rating determination, in order to afford the Veteran a full review of the evidence of record. 

During the pendency of the appeal, a March 2000 rating decision afforded a 20 percent evaluation for degenerative arthritis of the left knee, effective October 6, 1999.  The Veteran filed for an increased rating claim in October 2002.  As this increase represents less than the maximum available benefit, it does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran's degenerative arthritis of the left knee has been rated under Diagnostic Codes 5003-5260.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees warrants a 30 percent rating.  Diagnostic Code 5261, covering limitation of extension of the knee, states that a 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a , Diagnostic Code 5258.  A maximum 20 percent rating is assigned for any such disability. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability. 

VA General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel  has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004). 

The Board observes that since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, supra do not apply. Johnson , supra. Additionally, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 . 

The Veteran injured his left knee in April 1992 while playing basketball during treatment at a VA facility.  The Veteran had a meniscectomy of his left knee in 1993.  The Veteran reported that his knee was not feeling improved after the procedure.  His knee had no effusion, no joint line tenderness or peripatellar tenderness.  There was not much pain with patellar mobilization.  Ligaments were stable and the drawer test was negative.  The examiner noted mild degenerative joint disease of the left knee. 

He was evaluated by the VA for a left knee disability in February 1995.  He presented with complaints that his knee hurt all the time.  He further reported that he experienced decreased range of motion, especially in cold weather, and that his left knee felt like giving out.  Upon examination his gait was not noted to be normal and the left knee revealed no effusion.  There was tenderness in prepatellar region and along the lateral joint line.  There was much less tenderness along the medial joint line.  Medial and lateral collateral ligaments were intact, and there was a negative drawer's and Lachman's testing.  The Veteran had range of motion from zero to 120 degrees.  X-ray evidence showed an area of calcification along the anterosuperior border over the patella.  Very mild changes were noted.  The examiner noted early degenerative changes. 

An August 1996 report noted minimal degenerative changes.  A treatment report dated March 1997 revealed further complaints of constant left knee pain with occasional buckling.  The Veteran was issued a hinged knee brace.

The Veteran was afforded a disability physical examination in July 1997.  The Veteran stated that he was briefly employed in February 1997 but had to stop working due to joint pain.  Upon physical examination, muscle strength was equal and symmetrical.  His gait was somewhat slow and favored his left leg.  There was no crepitus with flexion or extension.  Arthralgias were diagnosed without evidence of joint swelling, erythema, or synovitis.  The examiner noted that the Veteran's work environment needed to be limited due to his left knee pain. 

A July 1997 VA treatment record notes the Veteran's complaints of his left knee giving out.  He received a soft support to the left knee in the past to control intermittent edema.  On examination the Veteran ambulated independently.  He had no history of falls.  The left knee had symmetrical edema.  There was no exudation and active range of motion was normal.  There was slight left knee instability.  Gait was antalgic secondary to left knee pain.  The impression  was left knee instability, mild.  A brace was issued.  

The Veteran was afforded a VA examination in December 1998.  The Veteran reported chronic pain and frequent swelling in his left knee.  He further reported that his left knee would give out and that he used a cane as a result.  The examiner found no effusion or edema.  Extension was to zero degrees and flexion was to 120 degrees.  Medial and lateral collateral ligaments were intact and there was a negative drawer and Lachman's.  Early degenerative arthritis of the left knee was diagnosed. 

X-rays taken in May 1999 revealed moderate joint effusion.  There were degenerative changes in the anterior cruciate ligament. 

An April 1999 VA treatment record notes complaints of swelling and giving way of the left knee.  The left knee pain is constant and relieved by rest.  Knee joint examination revealed no evidence of anterior-posterior or mediolateral instability of the left knee.  The patella was freely mobile. 

An April 1999 private MRI of the left knee revealed moderate joint effusion.  No popliteal cyst was identified.  There were degenerative changes in the anterior cruciate ligament with decreased angle.  The posterior cruciate ligament was unremarkable.  Infrapatellar and suprapatellar ligaments were intact.  The collateral ligaments were intact.  The menisci were unremarkable.  There was thinning of the articular cartilage in the patellofemoral joint on the femoral side, consistent with a chondromalacia picture.  

The Veteran was afforded a VA examination in October 1999.  The Veteran walked with a cane and demonstrated a stiff legged gait on his left.  There was no swelling of the left knee and no atrophy.  The Veteran had extension to zero degrees and flexion to 70 degrees.  The examiner found no sensitivity or crepitation.  The examiner noted that the ligamentous structures seemed stable.  Mild degenerative arthritis consistent with post traumatic arthritic change was diagnosed. 

A January 2000 report of outpatient treatment revealed continued complaints of left knee pain.  Decreased range of motion around the knee joint and pain on motion were noted. 

The Veteran was afforded a VA examination in March 2000.  The Veteran stated that his left knee pain had worsened since the time of his last examination.  He reported difficulty squatting and described his pain as constant.  The Veteran was noted to walk cautiously with a stiff gait.  He stated that he normally uses a cane and bears a left leg brace.  The Veteran had no generalized effusion.  He had full extension and flexion to 120 degrees.  There was no drawer sign or any other indication of mechanical derangement.  No crepitation was noted.  The examiner did not see any evidence of degenerative change that was suggested in past X-rays. 

In a July 2000 opinion, an administrative law judge of the Social Security Administration concluded that the Veteran could not work under the criteria of their agency due to disabilities considered to be severe under the Social Security Act including depression, left knee and back disabilities. 

A July 2003 X-ray revealed no significant abnormality of the left knee.  

An October 2003 VA examination report reflects that the Veteran complained of locking, swelling, and giving way of the left knee.  The Veteran complained of a constant pain, rated at 9 on a scale of 1-10.  There are no specific flare-ups but the knee worsens with activity.  The Veteran denied dislocation or subluxation.  He stated that the knee locks twice a week.  On examination there was moderate patellofemoral crepitance bilaterally.  The left lateral joint line was tender.  Flexion of the left knee was from zero to 125 degrees, with pain setting in at 90 degrees.  Extension was to zero degrees without pain.  Drawer test was negative, pivot shift test was mildly positive, and the examiner stated that the collateral ligamentous structures were stable.  There was no warmth, erythema, or effusion.    

The Veteran was afforded a VA examination in April 2005 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran reported swelling and locking.  The Veteran indicated that there are no flare-ups, just constant pain.  He has a neoprene patellar aperature/neoprene sleeve, which is at home since he feels it does not help.  He uses a cane in either hand.  Range of motion of the left knee revealed flexion from zero degrees to 33 degrees with pain.  Extension was full.  There was no visible or palpable deformity, warmth, redness, crepitus or effusion.  There was no medial or lateral joint line tenderness bilaterally.  There was no laxity or pain with varus-valgus stress.  Lachman's McMurray's, pivot shift, compression test, and apprehension sign were all negative bilaterally.  Anterior and posterior drawer signs were also negative.  Regarding range of motion of the knees, the examiner specifically noted that the Veteran was able to sit on the examination stool with both knees flexed at 90 degrees without pain.  He arose three separate times to a standing position from the stool without the use of his cane or either upper extremity, and without any objective evidence of pain.  The examiner noted no dislocation or subluxation.  X-rays revealed no significant abnormality.  The examiner noted that the X-rays do not support the diagnosis of degenerative joint arthritis for which the Veteran is currently service-connected.  The examiner further noted that the clinical history and Veteran's complaints of pain are disproportionate in degree to the X-ray and clinical exam.  

The report of a May 2010 VA examination notes that the Veteran's left knee displayed no crepitations, bony tenderness, or deformity.  Range of motion of the left knee was from zero to 120 degrees.  Extension was to zero degrees.  

The Veteran was afforded a VA examination in July 2010 and the examiner had the opportunity to review the Veteran's claims file.  The examiner noted patellar crepitations.  Flexion was to 120 degrees and extension was to zero degrees.  There was no incoordination and no tenderness to palpation.  X-rays revealed degenerative changes in the left knee.  The Veteran's gait was stable, slow, deliberate and symmetric. 

A January 2011 VA treatment record notes that the left knee was slightly lax in the collateral ligament.  Range of motion was full but there was crepitation at the patella.

A December 2011 VA treatment record found in the Veteran's Virtual VA claims file notes that the Veteran complained of swollen red knees.

A May 2012 VA treatment record found in the Veteran's Virtual VA claims file notes that the Veteran was referred to physical therapy for replacement braces for chronic bilateral knee pain.  It was noted that the Veteran's knees hurt with weight bearing and prolonged walking.  Stairs also cause many problems, including causing his knees to give out.  He had been using hinged knee braces before but he does not like these; he does not feel that they help.  Objective examination revealed pain with palpation all over his left knee.  Range of motion of the left knee revealed extension to five degrees and flexion to 100 degrees.  Strength was 4/5.  Valgus stress test caused lateral knee pain bilaterally and varus stress testing caused medial joint pain.  Gait was independent.  The assessment was pain secondary to degenerative joint disease.  The Veteran may benefit from a medial joint unloader brace, but he does not like anything putting pressure around his knees.  

A June 2012 VA examination report found in the Veteran's Virtual VA claims file reflects that the Veteran's claims file was reviewed.  The examiner provided the following left knee diagnoses:  medial meniscus tear and degenerative joint disease.  It was noted that the Veteran has been to physical therapy and is pending knee braces.  He occasionally uses a cane for his knee pain.  He has pain while walking a long distance and when he twists on his knees.  He complained of give-away weakness in his knees; he feels like he is going to fall at times.  Flexion of the left knee was to 110 degrees, with pain beginning at 110 degrees.  Extension was to zero degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  After three repetitions, flexion was to 110 degrees with pain beginning at 110 degrees, and extension was to zero degrees.  There was no additional limitation in range of motion of the knee following repetitive use testing.  There was functional loss or functional impairment of the knee in terms of pain.  There was no weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy, instability, disturbance of locomotion, or interference with sitting, standing, and weight bearing.  There was tenderness or pain to palpation for joint line or soft tissues.  Muscle strength was full.  Joint stability tests were normal in terms of anterior stability (Lachman's), posterior stability (posterior drawer test), and medial-lateral stability (valgus/varus pressure).  There was no evidence or history of recurrent patellar subluxation/dislocation.  There were no shin splints.  The Veteran has had a meniscus (semilunar cartilage) condition, which causes frequent episodes of joint pain and joint effusion.  The examiner specifically found that there was no evidence of frequent episodes of joint "locking."  The Veteran had a left meniscectomy.  He has not had a total knee joint replacement.  He has no additional residual signs and/or symptoms due to the arthroscopic knee surgery.  The Veteran uses a cane occasionally to aid in ambulation.  

Arthritis of the left knee has been established by X-ray evidence.  As such, the Board will consider whether limitation of motion of the left knee is demonstrated at any time during the rating period on appeal for service-connected degenerative arthritis of the left knee, and whether such limitation of motion is compensable under any applicable Diagnostic Code 5256 through 5261.  See 38 C.F.R. § 4.71a (2012).

The evidence of record does not show the Veteran has flexion limited to 30 degrees, as required for a 20 percent evaluation under Diagnostic Code 5260.  Indeed, the medical evidence of record clearly indicates that generally, flexion has been to 120 degrees.  On one occasion, in October 1999, flexion was, with pain to 70 degrees, and flexion was not decreased on repetitive use.  The Board also acknowledges that at the April 2005 VA examination, flexion was limited to 33 degrees, with pain.  However, the Board notes that such limited flexion has never been shown either before or since that April 2005 VA examination, and the VA examiner commented that the Veteran was able to sit on the examination stool with both knees flexed at 90 degrees without pain, and was able to rise on three separate occasions to a standing position from the stool without use of his hand or either upper extremity, and without any objective evidence of pain.  Therefore, the Board finds that such limited flexion, to 33 degrees, is an isolated finding.  Moreover, it would not allow for a higher, 30 percent rating based upon limitation of flexion.  

VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  Thus, considering the overall objective evidence of record, the Veteran has, at most, slight limitation of flexion in his left knee, insufficient to warrant even the lowest possible compensable disability evaluation under Diagnostic Code 5260.  Likewise, the Veteran demonstrated full to near full extension throughout the period on appeal.  Extension was limited to five degrees on only one occasion, in May 2012.  Such limitation was not present prior to that date, nor was it repeated at the subsequent VA examination in June 2012.  As the evidence overall shows that the Veteran's left knee displays full extension, a separate compensable rating is not warranted under Diagnostic Code 5261. 

The Board observes that it is neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262).  Hence, higher ratings under those diagnostic codes may not be assigned. 

While the June 2012 VA examination report reflects that the Veteran has had a semilunar cartilage condition, he has not had frequent episodes of "locking."  The examiner specifically noted that there were frequent episodes of joint pain and joint effusion, but there were not frequent episodes of joint "locking."  As such, Diagnostic Code 5258, which provides for a 20 percent rating based upon dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, is not for application.  Additionally, while Diagnostic Code 5259 provides for symptomatic removal of semilunar cartilage, it only provides for a 10 percent rating.  As such, a higher rating is not available under this diagnostic code.

Moreover, the medical evidence overall shows that the Veteran's left knee has been described as stable.  Treatment records from April 1992 indicate that the ligaments were stable and drawer test was negative.  In February 1995, medial and lateral collateral ligaments were found to be intact, and drawer's and Lachman's testing were both negative.  Although the Veteran was issued a hinged knee brace in March 1997, his knee was not found to be unstable at that time.  A July 1997 VA treatment record notes that there was slight left knee instability.  However, the actual testing done to conclude that there was instability was not described, and subsequently in December 1998, the VA examiner found that medial and lateral collateral ligaments were intact and drawer and Lachman's tests were negative.  Again, in April 1999 there was no evidence of anteroposterior or mediolateral instability of the left knee and the October 1999 VA examiner found that the ligamentous structures seemed stable.  The March 2000 VA examiner noted that while the Veteran uses a cane and left leg brace, there was no drawer sign or any other indication of mechanical derangement.  The October 2003 VA examiner found that collateral ligamentous structures were stable and drawer test was negative.  Despite pivot shift test being mildly positive, the examiner did not state that there was any instability,  Instead, the examiner diagnosed residual pain and limited and painful range of motion.  Instability was not diagnosed.  Furthermore, the April 2005 VA examiner opined that there was no laxity or pain with varus-valgus stress.  Moreover, Lachman's, McMurray's, pivot shift, compression test, apprehension sign, and anterior and posterior drawer signs were negative.  Although the January 2011 VA treatment record notes that the left knee was slightly lax in the collateral ligament and the May 2012 VA treatment record shows pain on valgus and varus stress testing (but indicated no finding of instability), the Board notes that subsequent in-depth examination in June 2012 failed to show any instability or laxity.  The June 2012 VA examiner indicated that all joint stability tests were normal.  Specifically, anterior stability (Lachman's), posterior stability (posterior drawer test) and medial lateral stability (valgus/varus pressure) were all normal.  Therefore, while the Board recognizes that there was one finding of slight instability in 1997, such a finding was not supported by an explanation of the test accomplished to elicit such a finding.  Furthermore, despite a finding of mildly positive pivot shift test in October 2003 and slight laxity in January 2011, neither finding was repeated at subsequent examinations.  Moreover, the May 2012 indication of pain on valgus/varus testing was not accompanied by an actual finding of instability.  Hence, the Board finds that the preponderance of the medical evidence does not support the assignment of a separate compensable rating for instability of the left knee pursuant to Diagnostic Code 5257.  

In concluding that the Veteran is not entitled to initial increased ratings for his limitation of motion of his left knee, the Board has considered whether he has additional functional loss - over and beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc. See DeLuca, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There has been no objective clinical indication, including at his VA compensation examinations, that his left knee pain causes additional functional impairment above and beyond that objectively shown, even on repetitive use or during "flare-ups."  In this regard, the Board points out that repetitive use testing did not cause a decrease in range of motion at any examination.  As a result, a 10 percent rating based on noncompensable limitation of motion of the left knee prior to October 6, 1999 and a 20 percent rating beginning October 6, 1999, adequately compensates him for the extent of his pain, including insofar as it affects his range of motion.  38 C.F.R. §§ 5003, 5010 (2012).

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed left knee disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Board acknowledges the Veteran's complaints, there is no competent medical evidence of record showing that the Veteran has met the rating criteria for a higher or separate disability rating for the degenerative arthritis of the left knee at any time throughout the initial evaluation period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board finds that the objective medical evidence of record is more persuasive with respect to whether the Veteran's degenerative arthritis of the left knee warrants a higher or separate disability in accordance with the schedular criteria, as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's left knee disability.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Extra Schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability, right lower extremity radiculopathy, or left knee disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disabilities.  Therefore, a further analysis under Thun is not warranted.  Even if the Board were to have found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology, the Board finds that referral for extraschedular would still not be warranted. 

The Board finds that the record reflects that the Veteran's lumbar spine disability, right lower extremity radiculopathy, or left knee disability alone do not cause marked interference with employment.  Moreover, the clinical record does not reflect that the Veteran has had frequent periods of hospitalization, during the rating period on appeal, for his back disability.  Thus, referral for extraschedular evaluation is not warranted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to October 23, 2002, is denied.

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee, prior to October 6, 1999, is denied. 

Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the left knee, from October 6, 1999, is denied. 



REMAND

With regard to the Veteran's claim of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine from October 23, 2002, and entitlement to an initial evaluation in excess of 10 percent for chronic depression, the Joint Motion for Remand indicates that the Board failed to ensure that VA provided the Veteran with proper notice under 38 C.F.R. § 3.159(e)(2).  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA should request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2). 

The Joint Motion for Remand goes on to state that the record reflects that in March 2007 the Veteran was convicted of a felony, and sentenced to a term of imprisonment in a federal correctional institution.  Following his release, the Veteran sought treatment for chronic low back pain at a VA facility and advised the medical practitioner that he performs daily low back exercises as prescribed by physical therapists in prison.  Additionally, the Joint Motion for Remand notes that the Veteran underwent a psychiatric examination after his release, at which time he stated that he was prescribed Prozac while incarcerated.  The Joint Motion indicates that the Board was aware of the Veteran's incarceration and treatment during such incarceration, and that by failing to request that the Veteran provide a release for the records of physical therapy and psychiatric treatment while incarcerated, the requirements of 38 C.F.R. § 3.159(e)(2) were not satisfied and remand is required.

The Board notes that the record reflects that the Veteran was incarcerated in the Federal Correctional Institution in Waseca, Minnesota.  In this regard, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the Veteran's incarceration, dating from March 2007, through the Federal Bureau of Prisons, provided that the Veteran completes any necessary authorization form.  The record reflects that the Veteran was incarcerated for a term of 60 months at the Federal Correctional Institution in Waseca, Minnesota.  

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


